DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 29, 2018 and July 30, 2019 are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first word;" however, “first word” is not previously introduced within the claim.  There is insufficient antecedent basis for this limitation in the claim. Applicant can overcome the rejection by amending as follows: “a [[the]] first word.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (U.S. Publication No. 2008/0059474 A1, hereinafter referred to as “Lim”) in view of Fligler et al. (U.S. Publication No. 2006/0229931 A1, hereinafter referred to as “Fligler”).
Regarding claim 1, Lim discloses a user behavior data processing method, comprising: (e.g., abstract and paragraphs [0019] and [0151])
obtaining log information stored in a preset server at a fixed time, (information management system collects data on information usage activity and stores the activity data in a local database. Activity data stored locally may be uploaded periodically to a central database. The local data may be sent at set time such as when the user logs off or on a set schedule such as every hour)(e.g., paragraph [0638]) wherein, the log information comprises user behavior data which is captured and sent to the preset server by client; (log information includes user activity data, considered to be user behavior data. It is captured and sent from local database (client) to preset server (central database))(e.g., paragraph [0638])
determining that whether row data satisfying a preset format exists in each row data of the log information, (determination is made whether preset format exists in each database record entry of the log information (pattern matching))(e.g., paragraphs [0311], [0321] and [0636]-[0639]) wherein, the row data is the data corresponding to each row of the log information; (database record is an entry that is scanned for pattern matching)(e.g., paragraphs [0636]-[0639])
performing data statistics on the user behavior information according to a preset rule to obtain statistical information of the user behavior information. (data statistics is performed on the user behavior information according to a preset rule to obtain statistical information of the user behavior information)(e.g., abstract, paragraphs [0088], [0116], [0383] and [0670])
Although Lim discloses pattern matching to search through and filter out activity data (e.g., paragraphs [0636]-[0640], Lim does not appear to specifically disclose setting the row data satisfying the preset format as user behavior information; 
On the other hand, Fligler, which relates to data monitoring, collection and analysis (title), does disclose setting the row data satisfying the preset format as user behavior information; (row data satisfying the preset format is set as user behavior information – tags are inserted into records that are related to the specific behavior.)(e.g., figure 5 and paragraphs [0104]-[106] and [0123]). 
Lim relates to detecting behavioral patterns and anomalies using activity profiles. E.g., title. In Lim, the activity data is analyzed using pattern matching. As pattern matching occurs, activity data is scanned for specific patterns and the entries in the activity data that match the pattern will be listed or provided. The information is further periodically sent from a local database residing on the user device to a central database. However, Lim does not appear to specifically disclose setting the row data satisfying the preset format at user behavior information. On the other hand, Fligler, which relates to data monitoring, collection and analysis (title), discloses that data records can be tagged with behaviors. This provides an effective manner to perform analysis on the records and to update models/statistics that fall under the specific determined behaviors. Therefore, it would have been obvious to one of ordinary skill in 

Regarding claim 2, Lim in view of Fligler discloses the method of claim 1. Lim further discloses wherein the step of setting the row data satisfying the preset format as user behavior information comprises: determining that whether the row data satisfying the preset format comprises row data satisfying a preset permission; (user behavior information can include user policies relating to whether user has permission to access information)(e.g., paragraphs [0072], [0638], [0683] and [0684])
setting the row data satisfying the preset permission as user behavior information. (correlation is made that is identified as behavior information based on the permission information)(e.g., paragraphs [0638] and [0684]-[0686]).
It would have been obvious to further tag the records as disclosed in Fligler as described in claim 1 with respect to this other information provided within the activity data that is logged in Lim to further provide enhance the manner in which the data is labeled for further analysis.

Regarding claim 3, Lim in view of Fligler discloses the method of claim 2. Lim discloses wherein the step of determining that whether the row data satisfying the preset format comprises row data satisfying a preset permission comprises: obtaining row data comprising a preset character or a preset character string from the row data satisfying the preset format; (pattern matching – expression or string matching)(e.g., paragraphs [0636]-[0640] and [0684])
performing permission validation on the first word after the preset character or the preset character string in the row data comprising the preset character or the preset character string, to obtain the verified row data, and setting the verified row data as the row data satisfying the preset permission. (policy enforcement includes determining validity of information.)(e.g., paragraphs [0103], [0360] and [0426])

Regarding claim 4, Lim in view of Fligler discloses the method of claim 1. Lim in view of Fligler discloses wherein the step of setting the row data satisfying the preset format as user behavior information comprises: obtaining row data comprising a preset character or a preset character string from the row data satisfying the preset format; (pattern matching)(Lim: e.g., paragraphs [0636]-[0638])(Fligler: e.g., paragraphs [0052] and [0211])
determining that in the row data comprising the preset character or preset character string, whether exists row data that the second word after the preset character or the preset character string is a preset information; (pattern matching – determination of existing rows that include the patterns) (Lim: e.g., paragraphs [0636]-[0638])(Fligler: e.g., paragraphs [0052] and [0211])
setting the row data that the second word after the preset character or the preset character string is the preset information as user behavior information. (Lim: e.g., paragraphs [0636]-[0638]) (row data satisfying the preset format is set as user behavior information – tags are inserted into records that are related to the specific behavior.) (Fligler: e.g., figure 5 and paragraphs [0104]-[106] and [0123]).
 wherein the step of setting the row data satisfying the preset format as user behavior information comprises: obtaining row data comprising a preset character or a preset character string from the row data satisfying the preset format; (row data is obtained in pattern matching)(Lim: e.g., paragraphs [0636]-[0638])(Fligler: e.g., paragraphs [0052] and [0211])
determining that in the row data comprising the preset character or preset character string, whether exists row data that the number of words after the preset character or the preset character string is less than a preset threshold; (threshold comparison and pattern matching)(Lim: e.g., paragraphs [0635], [0636], [0670] and [0747]) (Fligler: e.g., paragraph [0196])
setting the row data that the number of words after the preset character or the preset character string is less than the preset threshold as user behavior information. (Lim: e.g., paragraphs [0635]-[0638]) (row data satisfying the preset format is set as user behavior information where threshold that is associated with pattern in pattern matching) (Fligler: e.g., figure 5 and paragraphs [0104]-[106], [0123] and [0196]).

Regarding claim 6, Lim in view of Fligler discloses the method of claim 1. Lim in view of Fligler discloses wherein the step of performing data statistics on the user behavior information according to a preset rule to obtain statistical information of the user behavior information comprises: loading the user behavior information into a database table; (user data is loaded into a database table)(Lim: e.g., paragraph [0638])(Fligler: e.g., paragraphs [0034] and [0179]) 
based on the database table, performing data statistics on the user behavior information according to a preset rule, to obtain statistical information of the user behavior information. (statistical information is obtained based on the database table)(Lim: e.g., paragraphs [0377] and [0670])(Fligler: e.g., paragraphs [0106] and [0122])

Regarding claim 7, Lim in view of Fligler discloses the method of claim 1. Lim discloses wherein, after the step of performing data statistics on the user behavior information according to a preset rule, the user behavior data processing method, further comprises: obtaining attribute information of the user behavior information; (attributes are obtained of the user behavior information)(e.g., abstract and paragraphs [0395] and [0398])
displaying the attribute information and the statistical information. (attribute information, along with statistical information is displayed – alert or notification of analysis is sent and displayed.)(e.g., abstract and paragraphs [0675] and [0676]).

Regarding claim 8, Lim in view of Fligler discloses the method of claim 7. Lim discloses wherein the attribute information comprises identification information and source information of the user behavior information. (attributes include ID and source)(e.g., paragraphs [0396]-[0398] and [0451]).

Regarding claim 9, Lim in view of Fligler discloses the method of claim 2. Lim further discloses wherein, after the step of performing data statistics on the user behavior information according to a preset rule, the user behavior data processing method, further comprises: obtaining attribute information of the user behavior information; (attributes are obtained of the user behavior information)(e.g., abstract and paragraphs [0395] and [0398])
displaying the attribute information and the statistical information. (attribute information, along with statistical information is displayed – alert or notification of analysis is sent and displayed.)(e.g., abstract and paragraphs [0675] and [0676]).

Regarding claim 10, Lim in view of Fligler discloses the method of claim 9. Lim discloses wherein the attribute information comprises identification information and source information of the user behavior information. (attributes include ID and source)(e.g., paragraphs [0396]-[0398] and [0451]).

Regarding claim 11, Lim in view of Fligler discloses the method of claim 3. Lim further discloses wherein, after the step of performing data statistics on the user behavior information according to a preset rule, the user behavior data processing method, further comprises: obtaining attribute information of the user behavior information; (attributes are obtained of the user behavior information)(e.g., abstract and paragraphs [0395] and [0398])
displaying the attribute information and the statistical information. (attribute information, along with statistical information is displayed – alert or notification of analysis is sent and displayed.)(e.g., abstract and paragraphs [0675] and [0676]).



 wherein the attribute information comprises identification information and source information of the user behavior information. (attributes include ID and source)(e.g., paragraphs [0396]-[0398] and [0451]).

Regarding claim 13, Lim in view of Fligler discloses the method of claim 4. Lim discloses wherein, after the step of performing data statistics on the user behavior information according to a preset rule, the user behavior data processing method, further comprises: obtaining attribute information of the user behavior information; (attributes are obtained of the user behavior information)(e.g., abstract and paragraphs [0395] and [0398])
displaying the attribute information and the statistical information. (attribute information, along with statistical information is displayed – alert or notification of analysis is sent and displayed.)(e.g., abstract and paragraphs [0675] and [0676]).

Regarding claim 14, Lim in view of Fligler discloses the method of claim 11. Lim wherein the attribute information comprises identification information and source information of the user behavior information. (attributes include ID and source)(e.g., paragraphs [0396]-[0398] and [0451]).

Regarding claim 15, Lim in view of Fligler discloses the method of claim 5. Lim discloses wherein, after the step of performing data statistics on the user behavior information according to a preset rule, the user behavior data processing method, further comprises: obtaining attribute information of the user behavior information; (attributes are obtained of the user behavior information)(e.g., abstract and paragraphs [0395] and [0398])
displaying the attribute information and the statistical information. (attribute information, along with statistical information is displayed – alert or notification of analysis is sent and displayed.)(e.g., abstract and paragraphs [0675] and [0676]).

Regarding claim 16, Lim in view of Fligler discloses the method of claim 15. Lim discloses wherein the attribute information comprises identification information and source information of the user behavior information. (attributes include ID and source)(e.g., paragraphs [0396]-[0398] and [0451]).

Regarding claim 17, Lim in view of Fligler discloses the method of claim 6. Lim discloses wherein, after the step of performing data statistics on the user behavior information according to a preset rule, the user behavior data processing method, further comprises: obtaining attribute information of the user behavior information; (attributes are obtained of the user behavior information)(e.g., abstract and paragraphs [0395] and [0398])
displaying the attribute information and the statistical information. (attribute information, along with statistical information is displayed – alert or notification of analysis is sent and displayed.)(e.g., abstract and paragraphs [0675] and [0676]).



wherein the attribute information comprises identification information and source information of the user behavior information. (attributes include ID and source)(e.g., paragraphs [0396]-[0398] and [0451]).

Regarding claim 19, Lim discloses a user behavior data processing device, comprising a memory, a processor, and a user behavior data processing program executable by the processor and stored in the memory, the user behavior data processing program when being executed by the processor performing the following steps: 
obtaining log information stored in a preset server at a fixed time, (information management system collects data on information usage activity and stores the activity data in a local database. Activity data stored locally may be uploaded periodically to a central database. The local data may be sent at set time such as when the user logs off or on a set schedule such as every hour)(e.g., paragraph [0638]) wherein, the log information comprises user behavior data which is captured and sent to the preset server by client; (log information includes user activity data, considered to be user behavior data. It is captured and sent from local database (client) to preset server (central database))(e.g., paragraph [0638])
determining that whether row data satisfying a preset format exists in each row data of the log information, (determination is made whether preset format exists in each database record entry of the log information (pattern matching))(e.g., paragraphs [0311], [0321] and [0636]-[0639]) wherein, the row data is the data corresponding to each row of the log information; (database record is an entry that is scanned for pattern matching)(e.g., paragraphs [0636]-[0639])
performing data statistics on the user behavior information according to a preset rule to obtain statistical information of the user behavior information. (data statistics is performed on the user behavior information according to a preset rule to obtain statistical information of the user behavior information)(e.g., abstract, paragraphs [0088], [0116], [0383] and [0670])
Although Lim discloses pattern matching to search through and filter out activity data (e.g., paragraphs [0636]-[0640], Lim does not appear to specifically disclose setting the row data satisfying the preset format as user behavior information;
On the other hand, Fligler, which relates to data monitoring, collection and analysis (title), does disclose setting the row data satisfying the preset format as user behavior information; (row data satisfying the preset format is set as user behavior information – tags are inserted into records that are related to the specific behavior.)(e.g., figure 5 and paragraphs [0104]-[106] and [0123]). 
It would have been obvious to combine Fligler with Lim for the same reasons as stated in claim 1, above.

Regarding claim 20, Lim discloses a computer-readable storage medium storing a user behavior data processing program, the user behavior data processing program when being executed by a processor performing the following steps: (e.g., paragraph [0057])
obtaining log information stored in a preset server at a fixed time, (information management system collects data on information usage activity and stores the activity data in a local database. Activity data stored locally may be uploaded periodically to a central database. The local data may be sent at set time such as when the user logs off or on a set schedule such as wherein, the log information comprises user behavior data which is captured and sent to the preset server by client; (log information includes user activity data, considered to be user behavior data. It is captured and sent from local database (client) to preset server (central database))(e.g., paragraph [0638])
determining that whether row data satisfying a preset format exists in each row data of the log information, (determination is made whether preset format exists in each database record entry of the log information (pattern matching))(e.g., paragraphs [0311], [0321] and [0636]-[0639]) wherein, the row data is the data corresponding to each row of the log information; (database record is an entry that is scanned for pattern matching)(e.g., paragraphs [0636]-[0639])
performing data statistics on the user behavior information according to a preset rule to obtain statistical information of the user behavior information. (data statistics is performed on the user behavior information according to a preset rule to obtain statistical information of the user behavior information)(e.g., abstract, paragraphs [0088], [0116], [0383] and [0670])
Although Lim discloses pattern matching to search through and filter out activity data (e.g., paragraphs [0636]-[0640], Lim does not appear to specifically disclose setting the row data satisfying the preset format as user behavior information; 
On the other hand, Fligler, which relates to data monitoring, collection and analysis (title), does disclose setting the row data satisfying the preset format as user behavior information; (row data satisfying the preset format is set as user behavior information – tags are inserted into records that are related to the specific behavior.)(e.g., figure 5 and paragraphs [0104]-[106] and [0123]). 


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165